DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Status of Application
	In response to final Office action dated 03/15/2022 (“03-15-22 FOA”), Applicant filed remarks, currently unamended claims and certified translation of the foreign priority document in after-final reply dated 05/12/2022 (“05-12-22 AF Reply”). 
Reasons for Allowance
1.	Claims 1-19 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Reasons for allowance of claims 8-12 are set forth in line item number 2 of the 03-15-22 FOA. 
Independent claims 1 and 16 are allowed, because Applicant has perfected foreign priority by providing a certified translation of the foreign priority document. Specifically, the foreign priority document fully supports the disclosure and claims of present application. Therefore, the 102(a)(1) prior-art rejection based on Hong is overcome and independent claims 1 and 16 along with their respective independent claims are also allowed. 
    It is noted that the 102(a)(2) prior-art rejection1 based on Hong was previously overcome as set forth in Response to Arguments section of the 03-15-22 FOA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03 June 2022
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
        
            
    

    
        1 It is noted that Office inadvertently forgot to delete the “/102(a)(2)” from page 4 of the 03-15-22 FOA located in the same line as the line item number “1”. This rejection is only a 102(a)(1) rejection.